Case 3:20-cv-00486-MMH-JRK Document 6 Filed 05/15/20 Page 1 of 4 PageID 27



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


  JASON MCKAY,

                 Plaintiff,

  vs.                                                         Case No. 3:20-cv-486-J-34JRK

  MELISSA WOLFEY,

             Defendant.
  _________________________________________/

                                              ORDER

         THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

  jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

  See Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-1280 (11th Cir. 2001); see

  also Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). This obligation exists

  regardless of whether the parties have challenged the existence of subject matter

  jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999)

  (“[I]t is well settled that a federal court is obligated to inquire into subject matter jurisdiction

  sua sponte whenever it may be lacking”). “In a given case, a federal district court must

  have at least one of three types of subject matter jurisdiction: (1) jurisdiction under a

  specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or

  (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading, Corp.,

  128 F.3d 1466, 1469 (11th Cir. 1997).

         On May 13, 2020, Defendant Melissa Wolfey (Wolfey) filed Defendant’s Notice of

  Removal (Doc. 1; Notice), seeking to remove this case from the Circuit Court of the Fourth
Case 3:20-cv-00486-MMH-JRK Document 6 Filed 05/15/20 Page 2 of 4 PageID 28



  Judicial Circuit in and for Duval County, Florida. See Notice ¶ 1. In the Notice, Wolfey

  asserts that the Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1332 “by reason of the complete diversity of citizenship between the Plaintiff and the

  Defendant and the amount in controversy.” See Notice ¶ 8. However, upon review of the

  Notice and the attached Complaint (see Doc. 1-2; Complaint), the Court finds that Wolfey

  fails to allege sufficient facts to plausibly demonstrate that the parties are diverse. See

  Taylor v. Appleton, 30 F.3d, 1365, 1367 (11th Cir. 1994).

          Specifically, Wolfey does not sufficiently allege the citizenship of either party to this

  action. 1 See Notice ¶¶ 4, 5. Wolfey’s Notice merely alleges that “Defendant, Melissa

  Wolfey is a resident of the State of Georgia, so is not a citizen of Florida,” and further states

  “[t]he Plaintiff affirms that he is a resident of Duval County, Florida.” Id.

          For a court to have diversity jurisdiction under 28 U.S.C. § 1332(a), “all plaintiffs

  must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412. To establish

  diversity over a natural person, a party must include allegations of the person’s citizenship,

  not where he or she resides. Taylor, 30 F.3d at 1367. A natural person’s citizenship is

  determined by his or her “domicile,” or “the place of his true, fixed, and permanent home


  1 The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See Wilkins v.
  Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug. 1, 2017) (“Diversity
  jurisdiction appears to create the biggest pleading challenge for the Bar.”). But, as aptly stated in Wilkins,
  the all-to-common “failure to demonstrate even a passing familiarity with the jurisdictional requirements of
  the federal courts results in a waste of judicial resources that cannot continue.” Id. Indeed,

          [t]he U.S. District Court for the Middle District of Florida is one of the busiest district courts
          in the country and its limited resources are precious. Time spent screening cases for
          jurisdictional defects, issuing orders directing repair of deficiencies, then rescreening the
          amended filings and responses to show cause orders is time that could and should be
          devoted to the substantive work of the Court.

  Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly encouraged to
  review the applicable authority on federal subject matter jurisdiction. See id. at *1-2 (bulleting several “hints”
  on how to allege federal diversity jurisdiction properly).


                                                          2
Case 3:20-cv-00486-MMH-JRK Document 6 Filed 05/15/20 Page 3 of 4 PageID 29



  and principal establishment. . .to which he has the intention of returning whenever he is

  absent therefrom.” McCormick, 293 F.3d at 1257-58 (quotation and citation omitted).

  “Citizenship, not residence, is the key fact that must be alleged in the complaint to establish

  citizenship for a natural person.” Taylor, 30 F.3d at 1367; Miss. Band of Choctaw Indians

  v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with

  ‘residence[.]’”). Thus, the Notice fails to present allegations sufficient to establish that the

  parties are diverse from each other.

          Without additional information regarding the citizenship of the individual parties, the

  allegations presently before the Court are insufficient to invoke the Court’s subject matter

  jurisdiction over this action. 2 Accordingly, it is

          ORDERED:




  2
    Indeed, carefully ascertaining the citizenship of the parties and whether the Court has subject matter
  jurisdiction over this action is more than just an academic exercise, as is evident from two Eleventh Circuit
  cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1316-1317
  (11th Cir. Mar. 2, 2017) (vacating summary judgment order after three years of litigation where court
  determined on appeal that the pleadings below had not sufficiently alleged the citizenship of a defendant
  limited liability company, and upon further inquiry, found that the defendant limited liability company had a
  non-diverse member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
  (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where summary judgment
  was reversed on appeal after the appellate court discovered that the pleadings did not sufficiently allege the
  citizenship of the plaintiff LLC, leading to the realization that there was no diversity jurisdiction) (“While the
  requirements of diversity jurisdiction in this scenario are complicated, they are the law. No party in this case
  acted with bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
  done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct and to serve
  as a warning to future diversity jurisdiction litigants. In the end, when the parties do not do their part, the
  burden falls on the courts to make sure parties satisfy the requirements of diversity jurisdiction. We must be
  vigilant in forcing parties to meet the unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                          3
Case 3:20-cv-00486-MMH-JRK Document 6 Filed 05/15/20 Page 4 of 4 PageID 30



         Defendant shall have until May 28, 2020, to provide the Court with sufficient

  information so that it can determine whether it has diversity jurisdiction over this action.

         DONE AND ORDERED at Jacksonville, Florida on May 15, 2020.




  lc27
  Copies to:

  Counsel of Record
  Pro Se Parties




                                                4
